Citation Nr: 0634025	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a neck disability, with 
radiculopathy in the right upper extremity, claimed as 
secondary to the service-connected bilateral knee disorder.    


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1989 to July 1993.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.     


FINDING OF FACT

The veteran's neck disorder is not related to service, or to 
his service-connected bilateral knee disorder.    


CONCLUSION OF LAW

A neck disorder is not proximately due to, or aggravated by, 
the service-connected bilateral knee disorder.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. 
§ 3.310(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a neck 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the issue, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in May 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In this letter, the RO informed the veteran of the 
elements of service connection and the evidence needed to 
substantiate a service connection claim, and requested from 
the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which the RO should obtain 
for the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  In 
the letter, the RO advised the veteran of the respective 
duties of the VA and of the veteran in obtaining evidence 
needed to substantiate his claim.  And in the letter, the RO 
provided the veteran with information regarding effective 
dates for the award of benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of his claim in the February 2003 
rating decision on appeal.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  And, 
in the May 2006 letter, the RO did not provide the veteran 
with information regarding disability evaluations.  See 
Dingess/Hartman, supra.  

Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  VA readjudicated the veteran's 
claim - in the June 2006 Supplemental Statement of the Case - 
following the May 2006 proper VCAA notification.  This 
readjudication complies with the remedial actions outlined in 
Mayfield.  See Mayfield, 444 F.3d 1328.  And the Board finds 
no prejudice from the fact that the RO did not provide the 
veteran with information regarding disability evaluations 
prior to this readjudication.  As will be noted below, the 
veteran's claim will be denied, and no disability evaluation 
will be assigned - so notification on such a matter is 
unnecessary.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the timing and content of the May 
2006 letter from the RO.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained VA and service medical records relevant to this 
appeal.  And VA provided the veteran with compensation 
examination for his claim.     

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Secondary Service Connection

In November 1993, VA service-connected the veteran for a 
bilateral knee disorder.  The veteran now claims that this 
disorder relates to a current cervical spine (neck) disorder.  
For the reasons set forth below, the Board disagrees with his 
claim.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2006).    

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, the medical evidence demonstrates that the 
veteran has a bilateral knee disorder and a neck disorder.  

The veteran underwent VA compensation examination in February 
2004.  The examining physician noted the veteran's bilateral 
knee disorder, and diagnosed the veteran with a history of 
disc hernia surgery, fusion, and plate application at the C5-
C6 level of the cervical spine.  He also noted the veteran's 
complaints of current pain and stiffness and radiculopathy 
into the right extremity and right shoulder.  On examination, 
the examiner found a scar on the right side at C5-C6, and he 
found limitation of motion of the cervical spine.  Based on 
this evidence, the Board finds that the veteran has a current 
cervical spine disorder.  

But the evidence does not support the veteran's claim this 
disorder is related in some way to his service-connected 
bilateral knee disorder.  Although the February 2004 examiner 
did not comment on this issue of nexus, the record 
nevertheless contains an opinion on this matter, based on 
medical evidence in the record.  In December 2002, a VA 
examiner stated that he reviewed the record, and found that 
it was unlikely that the veteran's cervical disorder related 
to his bilateral knee disorder.  

Hence, though the record shows a current neck disorder, and a 
current service-connected bilateral knee disorder, the 
preponderance of the medical evidence shows that the two 
disorders are unrelated.  38 C.F.R. § 3.310(a).

In its analysis, the Board noted the veteran's contentions, 
in his written statements and in his hearing, that his neck 
disability relates to his bilateral knee disorder.  But the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As a layman, the veteran is not competent to 
offer opinions on medical causation.  For such guidance, the 
Board must look instead to medical evidence of record.  And 
it is this evidence that preponderates against the veteran's 
claim.  

As the preponderance of the evidence is against the veteran's 
service connection claim for a neck disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a neck disability, with 
radiculopathy in the right upper extremity, claimed as 
secondary to the service-connected bilateral knee disorder, 
is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


